Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, at line 7, “a hood placed between the heater and the vehicle windowpane” (Exr’s emphasis), which is indefinite because “hood” does not implicate any specific structure or function. A flat, translucent sheet of plastic, placed over an object, for example, could be called a “hood.” The metal lid covering an automobile engine is a “hood.”
Claim Rejections - 35 USC § 103 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. 2015/0034621 to Timmermann et al (Timmermann) in view of US PGPub. 2017/0334364 to Usami et al (Usami).
As recited in claim 1,  Timmermann discloses, at Fig. 3 and ¶¶ 68-73, “a camera [3a, ¶ 27]... attached at a vehicle cabin  inner side of a... windowpane [1]... a heater... placed to oppose,.. the... windowpane... in front of a... lens of the camera, and that irradiates heat [9] toward the... windowpane [1], wherein the heater comprises: a heat generation element... a heating wire [11, ¶ 72]... a heat dissipation element [4]... placed 
Claim 1 differs from Timmermann in calling for “a hood placed between the heater and the vehicle windowpane.” However, Usami discloses, at Figs. 3-5 especially, and ¶¶ 104-110, a hood 39 placed between an analogous heater 45 and the vehicle windowpane (also keeping the windowpane section clear for a camera). It would have been obvious to incorporate the hood of Usami in the windowpane heating assembly of Timmermann to restrict sources of light entering the camera to those in the desired field of view.
As in claim 2, Timmermann discloses a “heat dissipation element [4]... formed from a metal” (¶ 71).
As in claims 3 and 4, given that the “heat dissipation element” 4 of Timmermann is electrically conductive (¶¶ 38 & 71), and “the heat generation element” 11, formed “on the bottom of the” heat dissipation element 4, can be “an electrically conductive coating” (¶ 72), an electrically insulating, thermally conductive “substrate” layer is either inherent because it is required between the two to allow the heater to operate without short circuiting; or, alternatively, it would have been obvious to place the heat generation element 11 “over a first surface of [an electrically insulating] substrate, and the heat dissipation element... over a second surface of the substrate.” for the same reason.
While Usami does not mention a felt layer on an upper surface of the hood, as recited in claim 5, this does not patentably distinguish the claim from the prior art. For exactly the same reason that a hood is desirable, if the hood is made of a material that can reflect incident light from sources external to the desired field of view, into the 

Applicant is encouraged, if a reply to this Office action is contemplated, to review the prior art cited but not applied, which disclose hood structures in the same context.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Joseph M. Pelham/             Primary Examiner, Art Unit 3761                                                                                                                                                                                           	9/8/21/21